Per Curiam.
This civil action was brought by plaintiffs, Prezzato, against appellee, Linington, for damages resulting from the alleged negligent operation of defendant’s motor vehicle.
Following a jury trial, a unanimous verdict of no cause of action was rendered. Subsequently a motion for judgment notwithstanding verdict or for new trial was heard and denied. Plaintiffs appeal.
An examination of the record and briefs discloses evidence sufficient to support the verdict. There is no showing of an abuse of discretion by the trial court in denying plaintiffs’ motion for new trial *524which, would constitute reversible error, Oppenheim v. Rattner (1967) 6 Mich App 554.
Affirmed.
Fitzgerald, P. J., and R. B. Burns and Bronson, JJ., concurred.